Citation Nr: 1703818	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO. 10-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for an anxiety disorder from July 28, 2009, forward. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

Regarding the claim of entitlement to a TDIU, effective September 16, 2015, the Veteran has been in receipt of a 100 percent disability rating for ischemic heart disease. However, the current appeal period predates the assignment of the 100 percent disability rating. Additionally, a grant of a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Accordingly, the issue of entitlement to a TDIU remains part of the instant appeal. 


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's anxiety disorder has been manifested by symptomatology more nearly approximating occupational impairment with reduced reliability and productivity due to symptoms of nightmares, distressing and intrusive thoughts, mood swings, depressed mood, anger, hypervigilance, difficulty sleeping, and difficulty in establishing and maintaining effective work and social relationships. 

2. For the entire rating period on appeal the Veteran's anxiety disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish or maintain effective relationships.

3. For the appeal period prior to September 16, 2015, the Veteran was service-connected for an anxiety disorder, rated as 50 percent disabling, a shell fragment wound of the right forearm, rated as non-compensable, and a urethral condyloma, rated as non-compensable. The combined disability evaluation was 50 percent. 

4. From September 16, 2015, forward, the Veteran's ischemic heart disease was rated as 100 percent disabling. 

5. The preponderance of the competent, probative, and credible evidence does not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to September 16, 2015. 

CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 50 percent for an anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9413 (2016). 

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

Regarding claims for increased disability ratings, including entitlement to a TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in August 2009 and August 2015 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA treatment records, VA examination reports, and statements from the Veteran and his wife. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in September 2009 and December 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded an examination since December 2015; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating for Anxiety Disorder

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Psychiatric disabilities, such as anxiety disorders, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9413. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in November 2010, and therefore, the claim is governed by DSM-IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during a significant portion of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will therefore summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran initiated the claim for an increased disability rating in correspondence received by the RO on July 28, 2009. As the relevant temporal focus on an increased rating claim includes up to one year prior to the date of claim, the relevant appeal period begins on July 28, 2008. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

VA treatment records dated between December 2008 and July 2009 reflect that the Veteran reported nightmares and irritability. In July 2009, the Veteran reported passive suicidal thoughts, but the VA clinician noted no suicidal ideation. VA clinicians also noted that the Veteran presented alert and oriented in all spheres, with a dysthymic mood and an open and friendly affect. VA clinicians further noted no homicidal ideation, no delusions, and no gross psychoses. GAF scores assigned during this period include 54 (December 2008) and 52 (April 2009, July 2009). 

In an August 2009 statement, the Veteran reported anger, mood swings, nightmares, and persistent distressing memories. He reported struggling with suicidal thoughts, but also reported positive protective mechanisms, including strong faith and family relationships that prevented self-harm. He also reported that the symptoms were causing strain in his marital relationship and relationships with his friends. The Veteran provided a similar statement in December 2009. 

Upon VA examination in September 2009, the Veteran reported anger, mood swings, nightmares, irritability, intrusive thoughts, hypervigilance, and feelings of guilt for not being able to financially provide for his wife. In contrast, the Veteran reported intact concentration, no assaultiveness, no hopelessness, good family and social relationships, participation in his church community, including attending church, socializing, and occasional preaching, and enjoyment in hobbies, particularly woodworking. 

Regarding suicidal ideation, the VA examiner noted a history of passive suicidal thoughts, but no attempts or gestures - the Veteran was noted to have a strong "support system." The VA examiner noted: a clean, neatly groomed appearance; an unremarkable speech pattern; a cooperative and friendly attitude; an appropriate, but constricted affect; an anxious and depressed mood; intact attention and cognition; orientation in all spheres; unremarkable thought process and content; mildly-impaired recent memory; good impulse control; and intact insight and judgment. The VA examiner specified denied inappropriate behaviors, obsessional behavior, suicidal or homicidal ideations, delusions, and hallucinations. Following examination, the VA examiner indicated that the Veteran demonstrated moderate symptoms and functional impairment, resulting in an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily. The VA examiner assigned a GAF score of 55. 

VA treatment records dated between October 2009 and March 2010 reflect that the Veteran reported nightmares, depressed mood, and crying spells. VA clinicians noted that the Veteran presented alert and oriented in all spheres, with a dysthymic mood and an open and friendly affect. VA clinicians further noted no suicidal or homicidal ideation, no delusions, and no gross psychoses. GAF scores assigned during this period include 54 (October 2009) and 52 (March 2010).

In the March 2010 Substantive Appeal (VA Form 9), the Veteran's wife indicated that the Veteran experienced severe nightmares that caused the Veteran to scream and throw items during his sleep; as a result, the wife reported sleeping in a separate bedroom. In addition, she indicated that the Veteran dwells on his military experiences, demonstrates drastic mood changes, and experiences irritability, impaired communication skills, memory lapses, and worsening anger and temperament. 

The Veteran resumed mental health treatment in March 2012. VA treatment records dated between March 2012 and July 2014 reflect that the Veteran reported nightmares, depressed mood, irritability, and distressing memories. VA clinicians noted that the Veteran presented alert and oriented in all spheres, with a dysthymic mood and an open and friendly affect. VA clinicians further noted no suicidal or homicidal ideation, no delusions, and no gross psychoses. No GAF scores were assigned during this period. A July 2014 treatment record reflects that the Veteran would continue treatment on an "as needed" basis. The record contains no additional specific mental health treatment records. 

Upon VA examination in December 2015, the Veteran reported irritability, poor concentration and memory, crying spells, depressed mood, persistent worrying, being easily overwhelmed, increased tension and stress, difficulty sleeping, and socially isolative behavior. The Veteran reported occasionally becoming irritable and frustrated with family and friends, but generally having good social relationships. The VA examiner noted that the Veteran was alert and oriented in all spheres, and presented with: a casual appearance; a mildly dysphoric mood with congruent affect; a spontaneous speech pattern with normal amplitude, pace, and prosody; intact concentration and memory; and intact judgment. The VA examiner specifically noted there were no delusions and suicidal or homicidal ideations noted. Following examination, the VA examiner indicated that the Veteran demonstrated moderate functional impairment, resulting in an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily. The VA examiner attributed some of the Veteran's signs and symptoms to a separate depressive disorder, but indicated that the depressive disorder was, at least in part, secondary to the anxiety disorder; therefore, the Board has considered all the reported signs and symptoms as manifestations of the service-connected anxiety disorder. 

The symptomatology associated with the Veteran's anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating for the entire rating period on appeal. 38 C.F.R. § 4.130, Diagnostic Code 9413. While the Veteran's symptoms wax and wane across the appeal period, the Board finds that the evidence, when viewed as a whole, demonstrates a consistent disability picture that more closely approximates a 50 percent disability rating. Specifically, the Veteran's anxiety disorder has been noted to be uniformly manifested in symptoms of nightmares, distressing and intrusive thoughts, mood swings, depressed mood, anger, hypervigilance, difficulty sleeping, and difficulty in establishing and maintaining effective work and social relationships. 

The preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 50 percent for the Veteran's anxiety disorder have been met at any point during the relevant appeal period. Specifically, the Veteran's anxiety disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish or maintain effective relationships. A 70 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9413. 

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that the Veteran's anxiety disorder manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning. 38 C.F.R. § 4.126(a). 

The Veteran experiences a deficiency in the area of work. Throughout the appeal period, the Veteran has been unemployed, which he attributed solely to his anxiety disorder. In contrast, the September 2009 VA examiner opined that the Veteran was not unemployable due to his anxiety disorder. The criteria for a 70 percent disability rating, however, do not require unemployability, but only contemplate a deficiency in the area of work. In this regard, the December 2015 VA examiner opined that that the Veteran's ability to perform in a competitive work environment was moderately impaired. 

The Veteran does not experience a deficiency in the area of school. While the Veteran has not attended school during the appeal period, with respect to this area, the Board has considered the effect of his anxiety disorder on the area of cognitive functioning; however, the Veteran does not experience a deficiency in cognitive functioning. While the Veteran and his wife have described mild memory loss, mental health clinicians across the appeal period have consistently described the Veteran's cognitive functioning as intact without evidence of disorientation or impaired abstract thinking.

The Veteran does not experience a deficiency in the area of family relations. While the Veteran reported occasionally becoming irritated and frustrated with his family, throughout the appeal period, mental health clinicians have noted the Veteran's positive and healthy relationship with his wife, children, and grandchildren. 

The Veteran does not experience a deficiency in the area of judgment. Throughout the appeal period, mental health clinicians have described the Veteran's judgment as intact. 

The Veteran does not experience a deficiency in the area of thinking. Regarding thought process, throughout the appeal period, mental health clinicians have consistently described the Veteran's thought process as unremarkable and intact. Regarding thought content, while the Veteran has reported passive suicidal thoughts, throughout the appeal period, mental health clinicians have consistently noted that the Veteran denied suicidal and homicidal ideation, noting the Veteran's strong family and faith support systems. 

The Veteran does not experience a deficiency in the area of mood. Throughout the appeal period, the Veteran has reported a depressed, anxious, and angry mood. These descriptions have been endorsed by mental health clinicians and VA examiners across the appeal period. This altered mood has not contributed, however, to additional symptoms of anhedonia and a decreased desire to socialize with others. While the Veteran reports enjoying non-communal hobbies such as woodworking, he remains independent with self-care activities, maintains several friendly relationships, and frequently attends church services, where he socializes and occasionally preaches. In essence, the evidence demonstrates that the Veteran's depressed, anxious, and angry mood does not limit his ability to effectively and appropriately interact with other people. 

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence establishes that the Veteran does not experience deficiencies in other areas, such as attitude, perception, speech, and insight. The Veteran's attitude has been consistently described as cooperative and appropriate; there is no evidence of a hostile, withdrawn, or preoccupied demeanor. There is no evidence of altered perception, such as delusions, hallucinations, or psychoses. The Veteran's speech pattern has been consistently described as normal; there is no evidence of alterations in tone, rhythm, or rate. Finally, his insight has been consistently described as intact. 

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's anxiety disorder does not manifest in an occupational and social impairment with deficiencies in most areas at any point during the relevant appeal period. Based on the above, the Board finds that the symptomatology associated with the Veteran's anxiety disorder does not more nearly approximate the criteria for a 70 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). All of the GAF scores assigned to the Veteran's psychological profile prior to the transition to DSM-5 range between 52 and 55. GAF scores between 51 and 60 represent moderate symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the appeal period are consistent with a 50 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. Layno v. Brown, 6 Vet. App. 465 (1994). However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. 

For these reasons, the Board finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent for the Veteran's anxiety disorder at any point during the appeal period. As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board finds that the symptomatology and impairments caused by the Veteran's anxiety disorder are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9413, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. Considering the lay and medical evidence, the Veteran's anxiety disorder has been manifested by symptoms of nightmares, distressing and intrusive thoughts, mood swings, depressed mood, anger, hypervigilance, difficulty sleeping, and difficulty in establishing and maintaining effective work and social relationships. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's anxiety disorder is contemplated by the schedular rating criteria, which rates, by analogy, psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. 
 
The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. As such, and in the absence of exceptional factors associated with the Veteran's anxiety disorder, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment. If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). The Board is precluded from assigning TDIU on an extraschedular basis in the first instance. 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Although VA fully must consider "the effect of combinations of disability" under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (2013).

Prior to September 16, 2015, the Veteran's service-connected disabilities do not meet the schedular criteria for consideration of a TDIU. Prior to September 16, 2015, the Veteran was service-connected for the anxiety disorder, rated as 50 percent disabling; a shell fragment wound of the right forearm, rated as non-compensable; and a urethral condyloma, rated as non-compensable. The combined disability evaluation was 50 percent. See 38 C.F.R. § 4.25. As the Veteran did not have a single disability rated at least 60 percent disabling or a combined disability evaluation of at least 70 percent disabling prior to September 16, 2015, the Veteran did not meet the schedular requirements for consideration of a TDIU. 

After a review of all the lay and medical evidence, the Board further finds that that the preponderance of the evidence is against referral to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis. In this regard, the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities. 

Following VA psychiatric examination in September 2009, the VA examiner indicated that the Veteran's anxiety disorder was manifested by moderate symptoms and moderate functional impairment. The VA examiner noted that the Veteran formerly worked in maintenance, pastoring, and as a school bus driver, but medically retired in 1991. However, the VA examiner opined that the Veteran remained employable from a mental health perspective. 

In the July 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he completed high school and two years of collegiate education. He reported working as a chemical operator and in maintenance from 1971 to 1992, at which time he was too disabled to work. He further indicated that his anxiety disorder alone prevented him from securing or following any substantially gainful occupation. 

Following VA psychiatric examination in December 2015, the VA examiner indicated that the Veteran's anxiety disorder was manifested by moderate functional impairment. The VA examiner indicated that it was beyond his scope of competency to opine as to individual unemployability due to the Veteran's service-connected disabilities, particularly with physical employment; however, the VA examiner provided an assessment of certain functional impairments that are "likely to manifest in a competitive work environment." Regarding understanding and memory, the VA examiner indicated that the Veteran's ability to understand and remember short and follow simple, concrete instructions is likely mild-to-moderately impaired. Regarding concentration and persistence, the VA examiner indicated that the Veteran's ability to carry out detailed instructions, to maintain task performance, and to maintain attention to details is mild-to-moderately impaired. Regarding social interaction, the VA examiner indicated that the Veteran's ability to maintain socially appropriate behavior, to work around others, and to interact with the public is likely moderately impaired. Finally, regarding adaptation, the VA examiner indicated that the Veteran's ability to respond appropriately to work changes and to maintain a routine work schedule and regular attendance without assistance is moderately impaired. The VA examiner noted no impairment in the Veteran's ability to manage activities of daily living, such as managing personal hygiene and maintaining appropriate dress for a competitive workplace environment. 

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities prior to September 16, 2015.

The Veteran contends that he is unemployable due to his anxiety disorder. In contrast to the Veteran's contentions, the clinical evidence indicates that the Veteran's anxiety disorder, at most, causes a moderate impairment in his ability to secure or follow substantially gainful employment. As found, and discussed in detail, by the December 2015 VA examiner, the Veteran's anxiety disorder manifests in mild-to-moderate impairment in his ability to understand and follow simple, concrete instructions; mild-to-moderate impairment in his ability to carry out detailed instructions and maintain adequate work performance; moderate impairment in his ability to interact appropriately with supervisors and co-workers; and moderate impairment in his ability to maintain a routine work schedule independently. These findings are consistent with the additional clinical evidence including the opinion of the September 2009 VA examiner, who found moderate functional impairment, but opined that the Veteran was not rendered unemployable by the anxiety disorder. In addition, both VA examiners opined that the Veteran's anxiety disorder resulted in an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks. Further, there is no evidence indicating that the Veteran's residual shell fragment wound or penile skin disability, solely or in combination with his anxiety disorder, precluded employment prior to September 16, 2015.

The Board has considered all the lay and medical evidence and finds the opinions provided by the VA examiners more probative than those provided by Veteran. Both VA examiners reviewed the Veteran's claims file, conducted in-person interviews and examinations of the Veteran, and reported a history of the Veteran's symptomatology. Both VA examiners found the symptomatology associated with the anxiety disorder to not be of sufficient severity to render the Veteran unemployable. The Board finds that the VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contentions that his service-connected anxiety disorder renders him unemployable. However, the competent and probative medical evidence of record does not support a finding of unemployability. Accordingly, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU is not warranted. 

Effective September 16, 2015, the Veteran was awarded service connection for ischemic heart disease with an initial disability rating assigned of 100 percent. A 100 percent rating under the Rating Schedule means that a veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period). 

A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294. Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 06-1999).

The Veteran's contention is that his anxiety disorder is the service-connected disability primarily affecting his unemployability. However, as discussed above, the preponderance of the evidence demonstrates that the Veteran's anxiety disorder alone does not render the Veteran unemployable such that this disability should be rated as totally disabling. In addition, there is no indication that the residual shell fragment wound or penile skin disabilities affect his employability. Therefore, SMC is not warranted from September 16, 2015, forward. Accordingly, the Board finds that the Veteran's claim for a TDIU on or after September 16, 2015, is moot.

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the criteria for a TDIU prior to September 16, 2015, have not been met, to include consideration of whether referral for entitlement to a TDIU on an extraschedular basis is warranted. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to an increased disability rating in excess of 50 percent for an anxiety disorder from July 28, 2009, forward, is denied. 

Entitlement to a TDIU prior to September 16, 2015, is denied. 

Entitlement to a TDIU from September 16, 2015, forward, is moot. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


